DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states, “the circuit card”. This lacks antecedent basis.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  Claim 3 states, “via intersection points to in the surface mounted connector”. This appears to be incorrect English and requires further amendment.  Appropriate correction is required.

Claims 9 and 11 are objected to because of the following informalities:  Claim 9 states, “the corresponding through-hole connection layer”. This lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 
Claim 1 states, “the conductive layer is set back from the surface mount proximal region sufficient to reduce thermal conduction from a surface mounted connector”. The underlined phrase “sufficient to reduce thermal conduction” has no specific meaning, what “set back” distance will be “sufficient”. The claim should be constructed in view of the structure to clearly define the scope of the claim. Further clarification/amendment is required to define the bounds of this specific language.

Claim 8 states, “each conductive layer is set back from a corresponding through-hole sufficient to insult a through-hole pin”. The underlined phrase “sufficient to insult” has no specific meaning, additionally “insult” should state “insulate”. The claim should be constructed in view of the structure to clearly define the scope of the claim. Further clarification/amendment is required to define the bounds of this specific language.

Claim 10 states, “the through-hole is electrically connected only to the conductive layer”. The underlined phrase “electrically connected only” does not appear consistent with that of the specification/drawings. It appears that the through-hole is physically connected only to the conductive layer but will be electrically connected through the conductive layer to the vias.  Further clarification/amendment is required to define the bounds of this specific language.

a parallel connection layer”. It is unclear if “parallel” requires the connection layer to be a coplanar layer or a layer below. The language of “parallel” is currently unclear as to its intended meaning.  Further clarification/amendment is required to define the bounds of this specific language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momokawa et al. (US PG. Pub. 2004/0238211).

Regarding claim 1 – Momokawa teaches a circuit card layer (figs. 27-29, 14 [title] Momokawa states, “Circuit Board, Circuit Board Mounting Method”) comprising: a non-conductive core (12 [paragraph 0008] Momokawa states, “insulating layer 12”); and a conductive layer (11 [paragraph 0008] Momokawa states, “inner layer wiring 11”) disposed on the non-conductive core (12), wherein: the circuit card layer (14) defines a surface mount proximal region (13 [paragraph 0177] Momokawa states, “inner layer solid pattern forbidden region 13”); and the conductive layer (11) is set back (see “set back” feature shown between figures 28 to 29) from the surface mount proximal region (13) sufficient to reduce thermal conduction from a surface mounted connector to the 

Regarding claim 2 – Momokawa teaches the circuit card layer of Claim 1, wherein the circuit card (figs. 27-29, 1) further defines a plurality of via intersection points (2 [Abstract] Momokawa states, “through hole 2”), each of the plurality of via intersection points (2) disposed in the conductive layer (figs. 28-29, 11), and disposed around the surface mount proximal region (13; figure 27 shows the via intersection points 2 being “disposed around the surface mount proximal region).

Regarding claim 6 – Momokawa teaches the circuit card layer of Claim 1, wherein the circuit card layer (figs. 28-29, 14) comprises a parallel connection layer (upper and lower layer of the inner layer wiring 11 form a “parallel connection layer” as shown in figures 28-29) of a circuit card (1).

Claim(s) 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashida (US PG. Pub. 2008/0223611).

Regarding claim 8 – Ashida teaches a circuit card (figs. 4-5, 10 [paragraph 0055] Ashida states, “printed wiring board 10C”) comprising: a plurality of circuit card layers 

Regarding claim 9 – Ashida teaches the circuit card of claim 8, further comprising: a top through-hole connection layer (figs. 4 & 5, 105/106 [paragraph 0045 & 0062] Ashida states, “wiring 105…wiring pattern 106”) disposed at a top surface of the circuit card (10C), wherein the top through-hole connection layer (105/106) comprises a plurality of traces (traces connected to each of the vias 12a-12d) connecting the corresponding through-hole connection layer (105/106) to the plurality of vias (12a-12d).

Regarding claim 10 – Ashida teaches the circuit card of claim 9, wherein the through-hole hole (fig. 4, 11) is electrically connected only to the conductive layer (105) of the top through-hole connection layer ([paragraph 0055] Ashida states, “the through hole 11 of the printed wiring board 10C is not directly connected to any of the four layers constituting the conductor patterns 101,102,103, and 104”).

Regarding claim 13 – Ashida teaches the circuit card of claim 8, wherein: a first circuit card layer (fig. 4, circuit card layer having the conductive layer 101) in the plurality of circuit card layers comprises an upper outer ground layer (upper most layer 101 [paragraph 0040] Ashida states, “The conductor patterns 101, 102, 103, and 104 are held at ground level when the circuit is in operation.”); and a second circuit card layer (circuit card layer having the conductive layer 104) in the plurality of circuit card layers comprises a lower outer ground layer (lower most layer 104).

Regarding claim 14 – Ashida teaches the circuit card of claim 8, wherein: a first circuit card layer (fig. 4, upper circuit card layer with conductive layer 101) in the plurality of circuit card layers comprises an upper parallel connection layer (figure 4 shows the upper conductive layer 101 having a parallel connection layer with layer 102); and a second circuit card layer (lower circuit card layer with conductive layer 104) in the plurality of circuit card layers comprises a lower parallel connection layer (figure 4 shows the lower conductive layer 104 having a parallel connection layer with layer 103).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momokawa et al. in view of Ashida (US PG. Pub. 2008/0223611).

Regarding claim 3 – Momokawa teaches the circuit card layer of Claim 2, but fails to teach wherein the circuit card layer further comprises a plurality of traces disposed on the conductive layer to connect each of a plurality of vias disposed in the plurality of via intersection points to in the surface mounted connector at the surface mount proximal region.
 	Ashida teaches a circuit card layer (figs. 4-5, 10C [title] Ashida states, “Printed wiring board and electric apparatus”) wherein the circuit card layer (10C/10D) further 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card layer having a conductive layer and a surface mount proximal region as taught by Momokawa with the a plurality of traces connecting to a plurality of vias disposed in the plurality of via intersection points as taught by Ashida because these additional traces and vias will help to radiate heat when applying solder and also when in operation.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momokawa et al. in view of Wong et al. (US PG. Pub. 2011/0024177).

Regarding claim 4 – Momokawa teaches the circuit card layer of Claim 2, but fails to teach wherein the conductive layer is set back to the via intersection points. 
 	Wong teaches a circuit card layer (fig. 5, circuit card layer shown within circuit card shown in figure 5) having a conductive layer (14 [paragraph 0027] Wong states, “ground layer 14”) and a via intersection points (15 [paragraph 0026] Wong states, “solder hole 15”) wherein the conductive layer (14) is set back (set back by heat 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card layer having the conductive layer and the via intersection points as taught by Momokawa with the conductive layer and the via intersection points being spaced apart as taught by Wong because Wong states, “In such a manner, the heat collecting holes 16 in the buried hole structure may surround the solder hole 15, thereby forming a heat collecting area A at the solder hole 15 (indicated by A in FIG. 3)… n the solder is filled in the solder hole, the heat of the solder may be kept in the heat collecting area by the heat collecting holes, and the heat collecting area keeps a stable heat in the inside of the solder hole, ensuring that the solder hole is filled with the solder, and that the solder is combined with the pin of the electronic component within the solder hole” [paragraph 0044-0045].

Regarding claim 7 – Momokawa teaches the circuit card layer of Claim 1, but fails to teach wherein the circuit card layer comprises internal ground plane portions defining a return path.
 	Wong teaches a circuit card layer (fig. 5, circuit card layer shown within circuit card shown in figure 5) wherein the circuit card layer comprises internal ground plane portions (14 [paragraph 0027] Wong states, “ground layer 14”) defining a return path (claimed structure shown in figure 5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card layer as taught by .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momokawa et al. in view of Oka et al. (US PG. Pub. 2019/0132952).

Regarding claim 5 – Momokawa teaches the circuit card layer of Claim 1, but fails to teach wherein the conductive layer is set back at least twenty thousandths of an inch (20mil) from the surface mount proximal region. 
 	Oka teaches a circuit card layer (fig. 6 [title] Oka states, “Multilayer circuit board”) having a conductive layer (54 [paragraph 0037] Oka states, “first internal wiring layer 54”) and a surface mount proximal region (60 [paragraph 0048] Oka states, “opening part 60”; the surface mount proximal region having solder within the opening part 60) wherein the conductive layer (54) is set back (see annotated figure 6 shown below) from the surface mount proximal region (claimed structure shown in figure 6). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card layer having the conductive layer and the surface mount proximal region as taught by Momokawa with the conductive layer and the surface mount proximal region being spaced apart because Oka states, “it is possible to increase the area in contact with an insulation layer in the internal wiring layer…Therefore, the internal wiring layer connected with the via can resist more strongly against stress applied in a direction in which the pad is 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the conductive layer set back at least twenty thousandth of an inch (20mil) from the surface mount proximal region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Tight control of the distance between the conductive layer and the surface mount proximal region will change the heat dissipation and bonding strength of the specific elements and the circuit card layer as a whole.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Sugiura (US PG. Pub. 2020/0029471).

Regarding claim 11 – Ashida teaches the circuit card of Claim 9, but fails to teach a circuit card further comprising: a bottom through-hole connection layer disposed at a bottom surface of the circuit card, wherein the bottom through-hole connection layer comprises a plurality of traces connecting the corresponding through-hole connection layer to the plurality of vias.
 	Sugiura teaches a circuit card (figs. 7 & 10, 30  [paragraph 0048] Sugiura states, “substrate 30”) further comprising: a bottom through-hole connection layer (through-hole connection layer within layer L14) disposed at a bottom surface of the circuit card (30), wherein the bottom through-hole connection layer (structure shown in figure 10) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card having the through-hole connection layer and connected to a plurality of vias as taught by Ashida with a bottom through-hole connection layer comprises traces connected to the vias corresponding to the through-hole layer as taught by Sugiura because Sugiura states, “By including the inner vias 341 in the ground pattern 421, the inner vias 341 function as a heat dissipation barrier, to reduce the heat dissipated radially toward the center of the substrate 30, as compared to designs that do not include the via 341 in the ground pattern 421” [paragraph 0085].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Sugiura as applied to claim 11 above, and further in view of Martinez-Vargas et al. (US PG. Pub. 2011/0061233).

Regarding claim 12 – Ashida in view of Sugiura teach the circuit card of Claim 11, but fails to teach wherein the through-hole is electrically connected only to the conductive layers of the top through-hole connection layer and the bottom through-hole connection layer.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit card as taught by Ashida in view of Sugiura with the through-hole only electrically connected to the top and bottom through-hole connection layers as taught by Martinez because the grounding feature of the bottom through-hole connection layer will prevent electromagnetic magnetic interference and effective shielding for the circuit card.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ebukuro (US PG. Pub. 2007/0080465) discloses a printed board, electronic board and electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847